t c memo united_states tax_court david c costello and barbara a costello petitioners v commissioner of internal revenue respondent docket no filed date glen michael anderson and michael g campbell for petitioners warren p simonsen and christopher r moran for respondent memorandum findings_of_fact and opinion lauber judge petitioners own a large farm in howard county mary- land in they granted in favor of the county a land preservation easement on this property by granting this easement petitioners became entitled as part of a density exchange to sell to a developer the development rights pertaining to their parcel the developer paid them dollar_figure million for these rights which he then deployed elsewhere in howard county on their federal_income_tax return for petitioners reported a noncash charitable_contribution of dollar_figure on account of the easement because they could not fully utilize this deduction for they also claimed carryover de- ductions for and the internal_revenue_service irs or respondent disallowed these deductions contending that petitioners had failed to satisfy reg- ulatory reporting requirements for contributions of this type and that they lacked donative_intent because the easement was part of a quid pro quo exchange the irs accordingly determined deficiencies and accuracy-related_penalties under sec_6662 as follows year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number after concessions three issues remain for decision first we must decide whether petitioners are entitled to the claimed charitable_contribution deductions all statutory references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar second we must decide how gain on the sale of their development rights should be computed third we must decide whether petitioners are liable for accuracy-related_penalties findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated by this reference petitioners resided in maryland when they filed their petition in date petitioners purchased rose hill farm rose hill in cooks- ville howard county maryland for dollar_figure rose hill occupied acres and included a working farm a residence and a three-car detached garage peti- tioners made numerous improvements to the property during the ensuing five years they added a stone and pavement driveway poured a concrete floor for the garage replaced the roof of the main residence thoroughly landscaped the area adjacent to the house and made other capital improvements necessary to make the property a fully functional farm we find that these improvements corroborated by the expert report of bruce dumler had an aggregate cost of dollar_figure in early petitioners’ total cost_basis in rose hill was thus dollar_figure petitioners held title to rose hill through a disregarded_entity rose hill farm llc for simplicity we will refer to petitioners as owning rose hill howard county agricultural land preservation program in howard county enacted a set of zoning provisions designed to con- serve farmland and preserve rural and scenic landscapes these provisions created the agricultural land preservation program alpp through this program the county acquires land preservation easements that restrict the exercise of develop- ment rights on qualified agricultural land the objective of the alpp is to keep the county’s land base available for farming and by clustering residential devel- opment elsewhere minimize its impact on agricultural zones under the alpp the county can acquire land preservation easements in three ways first it can purchase from a landowner the development rights per- taining to the property and then extinguish those rights second a landowner can donate his development rights to the county this has happened very rarely third an easement can be placed on a landowner’s property as a condition of his becom- ing entitled to sell his development rights to a third party this latter option refer- red to as a density exchange option deo is the method relevant here the deo allows residential density units to be exchanged between parcels by transferring development rights a development_right is essentially the right to create a residence thus if a parcel has five development rights the owner has the right to develop five dwelling units on that parcel the number of development rights associated with a particular parcel called the sending parcel depends on its gross acreage and zoning district by purchasing development rights from a sending parcel and applying them to a receiving parcel a developer can achieve higher density on the latter than would otherwise be permitted a density exchange is negotiated between private parties subject_to ap- proval by the howard county department of planning and zoning dpz before granting approval dpz considers zoning regulation compliance by both the send- ing and the receiving parcels a sending parcel must be encumbered by a deed of easement meeting regulatory requirements before the dpz will approve transfer of its development rights to a receiving parcel a landowner participating in the deo may sell some or all of his development rights however once he sells any rights the easement that has been placed on his property eliminates all future development potential for that property under howard county zoning regulations rose hill had development rights attached to it by right petitioners could have tried if they had wished to purchase additional development rights given rose hill’s gross acreage topo- graphy and soil composition and assuming that each lot could pass the percola- tion tests required for septic systems the maximum realistic physical density of rose hill wa sec_25 one-acre lots thus if petitioners had elected to purchase eight more development rights they could have retained their residence and sought to develop rose hill to include up to additional dwelling units alternatively petitioners had the option of participating in the alpp landowners in howard county are eligible to participate in this program if their property exceeds acres and has soil characteristics that make it suitable for farming rose hill met these requirements petitioners’ participation in the alpp petitioners first expressed interest in the alpp in when they met with a dpz representative to discuss selling their development rights to the county in date howard county offered to purchase the development rights asso- ciated with rose hill for dollar_figure petitioners did not accept this offer in part because their lender had concerns about placing an easement on the property petitioners thereafter investigated selling their development rights to private parties on date petitioners executed a contract to sell of their development rights to kennard warfield a developer for dollar_figure million this con- tract was later amended to extend the closing date and require mr warfield to make a dollar_figure million downpayment toward the purchase_price petitioners subse- quently agreed to sell another development_right to mr warfield which increased the total purchase_price to dollar_figure million in date the alpp advised the county finance office that peti- tioners had contracted to sell their development rights and that rose hill would end up with a land preservation easement in date petitioners received the dollar_figure million downpayment from mr warfield they executed a deed_of_trust on their home to secure repayment of these funds if the sale of development rights did not close under the alpp petitioners could not transfer their development rights to mr warfield until the density sending plat and the density receiving plat were approved by howard county an easement was placed on rose hill to restrict future development and all three documents were recorded in the county land records on date the dpz approved the density sending plat for rose hill and the density receiving plat for mr warfield’s parcel on date petitioners submitted an application to dedicate an easement over rose hill to howard county on date the dpz approved the transfer of rose hill into the alpp on date petitioners executed and delivered a deed of agricultural land preservation easement deed of easement which the county accepted on date on date howard county gave final approval to the density sending and receiving plats on date the deed of easement and the plats transferring the development rights were recorded in howard county land records these documents state that they were being filed simultaneously to describe the conservation_easement convey it in perpetuity to howard county and sever the development rights from rose hill petitioners in due course received from mr warfield the dollar_figure million balance of the purchase_price upon recordation of the deed of easement all future development was prohibited for rose hill with the exception of farming federal tax matters in date petitioners retained bruce dumler to appraise rose hill before and after a hypothetical sale of development rights mr dumler assumed that petitioners could purchase eight additional development rights which would give them a total of development rights he determined that the highest_and_best_use of rose hill would be a residential subdivision with dwelling units and that the fair_market_value of rose hill before the sale of the development rights was dollar_figure million he determined that the fair_market_value of rose hill after the sale of the development rights for use as a working farm and residence was dollar_figure million mr dumler issued his appraisal on date and he listed date as its effective date his appraisal states his assumption that rose hill was as of date free and clear of any or all liens or encumbrances his appraisal does not mention the deed of easement and it does not purport to value an easement rather his appraisal states that the property rights appraised comprise the fee simple interest in the subject property which he determined to be worth dollar_figure million net of petitioners’ residence mr dumler’s appraisal recites that petitioners in date had con- tracted to sell density units to kennard warfield however because he had been asked to address a valuation scenario represent ing a hypothetical condi- tion his appraisal takes no account of the dollar_figure million that petitioners received from mr warfield at the time he performed his appraisal moreover mr dumler apparently was not informed of several important facts these included the facts that petitioners had placed a land preservation easement on rose hill which was recorded on date petitioners were required to place this ease- ment on rose hill as a condition of securing permission from howard county to sell their development rights and a portion of rose hill had failed at least one percolation test which raised questions about its ability to support as many a sec_25 dwelling units before filing their tax_return petitioners asked howard county to sign form_8283 noncash charitable_contributions as the recipient of the easement howard county declined to sign this form the county’s attorney informed peti- tioners by letter that the county would first need an opinion of a qualified_tax professional addressing the ability to take a charitable_contribution_deduction un- der sec_170 the letter also asked petitioners to confirm their use of a qualified_appraiser and their understanding that if the donation has no material effect on the real property’s value no deduction is allowable without such opinion and confirmation the county could not verify petitioners’ claim to a noncash charitable_contribution and would not sign the form_8283 petitioners’ federal_income_tax return prepared by glenn hollrah their certified_public_accountant c p a was timely filed on date the return reported a noncash charitable_contribution_deduction of dollar_figure in support of this deduction the return included an unsigned form_8283 referring to the easement and a copy of mr dumler’s date appraisal the return claimed no cost_basis in the development rights sold to mr warfield and reported a long-term_capital_gain of dollar_figure on that sale this reported gain correspon- ded to the cash petitioners got from mr warfield they claimed like-kind_exchange treatment for the balance of the dollar_figure million purchase_price consisting of land valued at dollar_figure after howard county declined to sign the form_8283 mr dumler prepared at petitioners’ request an addendum to his original appraisal this addendum da- ted date recites that he had valued the conservation_easement which has been contributed to howard county by the property owner in the addendum mr dumler reduced the dollar_figure value that his original appraisal had placed on the development rights in order to account for the dollar_figure million that mr warfield had paid petitioners for those rights on the basis of this and other changes mr dumler concluded that the easement should be valued at dollar_figure million as howard county had requested petitioners obtained and supplied to the county an opinion letter from mr hollrah their c p a this letter opined on the basis of mr dumler’s appraisal and the date addendum thereto that petitioners’ conveyance of the easement qualified for a charitable_contribution_deduction under sec_170 after reviewing these documents an officer of howard county executed a form_8283 attesting to receipt of the easement on date petitioners filed an amended return the amended_return reduced their noncash charitable_contribution_deduction to dollar_figure it included the new form_8283 signed by howard county and attached copies of mr because the easement did not cover the portion of rose hill consisting of their residence petitioners made a pro_rata adjustment that reduced by dollar_figure mr dumler’s revised value of dollar_figure million dumler’s original appraisal and his date addendum thereto mr hollrah prepared the amended_return and the revised form_8283 because of statutory limitations petitioners were unable to claim the entire charitable_contribution_deduction for they thus deducted dollar_figure on their amended return and dollar_figure on their return which was timely filed on date they deducted the balance of the contribution or dollar_figure on their return which was timely filed on date on date respondent timely issued a notice_of_deficiency for this notice disallowed the charitable_contribution deductions claimed for the conservation_easement disallowed like-kind_exchange treatment on the sale of development rights because petitioners failed to close on replacement_property within days see sec_1031 disallowed the deductions claimed for busi- ness use of their home and determined accuracy-related_penalties with respect to all of these adjustments petitioners timely petitioned this court for redetermina- tion of these deficiencies and penalties their petition challenges respondent’s disallowance of the charitable_contribution deductions asserts that they are en- titled to a higher basis offsetting the capital_gain reported on the sale of the devel- opment rights and disputes the accuracy-related_penalties other than those attri- butable to disallowance of their home_office_deductions opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and taxpayers bear the burden of proving those determinations erroneous rule a 290_us_111 de- ductions are a matter of legislative grace and taxpayers must demonstrate their entitlement to the deductions claimed rule a 503_us_79 292_us_435 the burden_of_proof on factual issues may be shifted to the commissioner if the taxpayer introduces credible_evidence with respect thereto and satisfies recordkeeping and other requirements sec_7491 and before trial petitioners moved to shift the burden_of_proof to respondent upon the record before us we cannot find that petitioners have established their satisfaction of the recordkeeping and substantiation requirements set forth in sec_7491 the burden_of_proof thus remains on them ii charitable_contribution deductions sec_170 allows a deduction for any charitable_contribution paid within the taxable_year the sine qua non of a charitable_contribution is a transfer of money or property without adequate_consideration 477_us_105 if the taxpayer makes a charitable_contribution of property other than money the amount of the contribution is generally equal to the fair_market_value of the property at the time of the contribution see sec_1_170a-1 income_tax regs a charitable_contribution_deduction generally is not allowed for a gift of property consisting of less than the donor’s entire_interest in that property but there is an exception for among other things a qualified conservation contribu- tion sec_170 b iii this exception applies where the taxpayer makes a contribution of a qualified_real_property_interest the donee is a qualified_organization and the contribution is exclusively for conservation purposes sec_170 where the value of contributed_property exceeds dollar_figure no deduction is allowed unless the taxpayer obtains a qualified_appraisal and attaches it to his return sec_170 a qualified_appraisal is an appraisal of such property which is conducted by a qualified_appraiser in accordance with generally accepted appraisal standards and any regulations or other guidance prescribed by the secretary_of_the_treasury sec_170 any taxpayer claiming a deduction for a contribution of property whose value exceeds dollar_figure must also attach to his return a fully completed appraisal_summary see sec_1 170a- c income_tax regs the irs has prescribed form_8283 to be used as the appraisal_summary jorgenson v commissioner tcmemo_2000_38 79_tcm_1444 respondent contends that petitioners’ claimed charitable_contribution de- ductions were properly disallowed for three distinct and independent reasons mr dumler’s appraisal issued date was not a qualified_appraisal the form_8283 accompanying petitioners’ original return was not a valid appraisal_summary and petitioners lacked donative_intent because the easement they granted howard county was part of a quid pro quo exchange we consider these arguments in turn below as well as the substantial compliance reply that petitioners make to the first two arguments a reporting requirement sec_1 qualified_appraisal the requirements for a qualified_appraisal are set forth in sec_1 170a- c income_tax regs to be qualified an appraisal must be made no more than days before the gift and no later than the due_date including extensions of the return on which a deduction is first claimed with respect to the dona- ted property id subdivs i a iv b petitioners first claimed a deduction for the contribution of the easement on their original return filed on october in determining whether petitioners had a qualified_appraisal there- fore we must focus on mr dumler’s original appraisal dated date which was attached to that return the date addendum to mr dumler’s ap- praisal was made more than five months after the extended due_date of petitioners’ return that addendum cannot be considered in determining whether they had a qualified_appraisal see friedman v commissioner tcmemo_2010_45 99_tcm_1175 finding that appraisals performed after the due dates of the relevant returns did not satisfy the qualified_appraisal requirement jorgen- son t c m cch pincite same cf sec_1_170a-13 iv b income_tax regs stating that where a deduction is first claimed on an amended_return the qualified_appraisal must be made no later than the date the taxpayer files the amended_return the regulations state that a qualified_appraisal must include numerous specific items of information we agree with respondent that mr dumler’s date appraisal is not qualified because it fails to include three of the required elements an accurate description of the property contributed the date of the con- tribution and the salient terms of the agreements among petitioners mr warfield and howard county see sec_1_170a-13 c d income_tax regs a qualified_appraisal must include a description of the property in suf- ficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was or will be contributed sec_1_170a-13 income_tax regs the purpose of this requirement is to provide the irs with information sufficient to evaluate claimed deductions and assist it in detecting overvaluations of donated property see smith v commissioner tcmemo_2007_368 94_tcm_574 citing 109_tc_258 aff’d without published opin- ion 166_f3d_332 4th cir aff’d 364_fedappx_317 9th cir mr dumler’s original appraisal does not use the words conservation ease- ment or land preservation easement indeed the only reference to easements in his date appraisal is the statement that he was not aware of any ease- ments or encroachments on the site this indicates that mr dumler was unaware of the deed of easement that petitioners transferred to howard county on date which was recorded in its land records office on date as stated on their form_8283 the property that petitioners allegedly contributed to howard county was a conservation_easement but the appraisal does not describe or purport to value a conservation_easement rather it states that the property rights appraised comprise the fee simple interest in the subject property it would be extremely difficult for a person reading this appraisal to ascertain that the property that was appraised is the property that was or will be contributed sec_1_170a-13 income_tax regs a qualified_appraisal must also include t he date or expected date of contribution to the donee sec_1_170a-13 income_tax regs pro- viding the contribution date is important because it enables the irs to determine whether the appraisal was timely performed see estate of evenchik v commis- sioner tcmemo_2013_34 finding that among other defects an appraisal failing to specify the contribution date was not a qualified_appraisal and did not substantially comply with the regulations lord v commissioner tcmemo_2010_196 same smith tcmemo_2007_368 same sergeant v commis- sioner tcmemo_1998_265 76_tcm_133 finding that an ap- praisal that failed to specify the contribution date was not a qualified_appraisal mr dumler’s original appraisal illustrates his familiarity with the mecha- nics of property development but because he was not purporting to value an easement it is not surprising that he fails to mention any of the relevant dates the appraisal has an effective date of date which is neither the date petitioners executed the deed of easement date nor the date they transferred the easement to howard county date nor the date the easement was recorded date his appraisal does not supply the date of the contribution and does not value the contributed_property as of that date finally a qualified_appraisal must include t he terms of any agreement or understanding entered into or expected to be entered into by or on behalf of the donor or donee that relates to the use sale_or_other_disposition of the property contributed sec_1_170a-13 income_tax regs information con- cerning such agreements is essential to enable the irs to evaluate for example whether the donors have received or will receive something in exchange for their gift see smith t c m cch pincite congress mandated the reporting information so that the internal_revenue_service could monitor and address congressional concerns about overvaluation mr dumler’s appraisal omits any mention of the facts that petitioners conveyed an easement to howard county and that they were required to convey that easement as a condition of being per- mitted to sell their development rights to mr warfield these omissions were not trivial formal or mechanical because of them the appraisal failed to inform the irs of the essence of the transaction in which petitioners engaged because the date appraisal did not provide an accur- ate description of the property contributed did not specify the date of the contribu- tion and did not inform the irs of the salient terms of the agreements among petitioners howard county and mr warfield we find that it was not a qualified_appraisal within the meaning of sec_1_170a-13 income_tax regs appraisal_summary for contributions of property whose value exceeds dollar_figure a fully comple- ted appraisal_summary must be attached to the return on which the contribution deduction is first claimed sec_1_170a-13 income_tax regs an appraisal_summary on form_8283 must among other things be signed and dated by the donee and set forth specified information including a statement explaining the amount of any consideration received from the donee for the contribution id subpara i b ii h the form_8283 accompanying petitioners’ original return fails these two requirements first the appraisal_summary was not signed and dated by howard county as donee the signature of the donee is important because it attests to the fact that a charitable_contribution was actually made and the absence of this signature was not an accident or oversight howard county explicitly declined to sign the form because it had genuine doubts about petitioners’ ability to take a charitable_contribution_deduction under sec_170 a valid appraisal_summary must also include a statement explaining the amount of any consideration received from the donee for the contribution sec_1_170a-13 income_tax regs information concerning the exist- ence of a return benefit is of central importance to the irs because t he sine qua non of a charitable_contribution is a transfer of money or property without ade- quate consideration am bar endowment u s pincite an important goal of the appraisal_summary regulations is to foster disclosure of ‘dual payment’ and quid pro quo contributions boone operations co v commissioner tcmemo_2013_101 at quoting viralam v commissioner 136_tc_151 petitioners received consideration from howard county in return for the easement namely the county’s permission to sell development rights to mr the absence of a signature on the form_8283 may be excused i n rare and unusual circumstances in which it is impossible for the taxpayer to obtain the sig- nature of the donee sec_1_170a-13 income_tax regs howard county accepted the easement on date and petitioners did not file their tax_return until date petitioners had more than a year to satisfy whatever concerns howard county had about the transaction and they have not shown that it was impossible for them to obtain the signature of a county representative within that time warfield which petitioners otherwise could not have done the form_8283 accompanying their original return disclosed neither the quid pro quo they received from the county nor the dollar_figure million they received from mr warfield because the form_8283 failed to include the donee’s signature and failed to disclose the consideration petitioners received from the donee their appraisal_summary did not comply with the regulations substantial compliance in 100_tc_32 we held that the report- ing requirements of sec_1_170a-13 income_tax regs while helpful to re- spondent in the processing and auditing of returns on which charitable deductions are claimed are directory and not mandatory thus in appropriate circum- stances these requirements can be satisfied by substantial rather than by literal compliance bond t c pincite see hewitt t c pincite ndollar_figure stating petitioners contend that their deduction can be justified on the alternative theory that they made a bargain sale see infra pp but their form_8283 did not disclose a bargain sale either see sec_1_170a-13 income_tax regs an appraisal_summary must include a statement explaining whether or not the charitable_contribution was made by means of a bargain sale we have previously held that failure to describe a bargain sale on form_8283 may foreclose a claimed charitable_contribution_deduction in its entirety seventeen seventy sherman st llc v commissioner tcmemo_2014_124 at n see viralam v commissioner 136_tc_151 boone operations co v commissioner tcmemo_2013_101 at that substantial compliance is shown where the taxpayers had provided most of the information required or made omissions solely through inadvertence taken together bond and hewitt provide a standard by which we can consider whether petitioners provided sufficient information to permit respondent to evaluate their reported contributions as intended by congress smith t c m cch pincite the substantial compliance doctrine should not be liberally applied alli v commissioner tcmemo_2014_15 at accord mohamed v commis- sioner tcmemo_2012_152 103_tcm_1814 t he prob- lems of misvalued property are so great that congress was quite specific about what the charitably inclined have to do to defend their deduction see kauf- man v shulman 687_f3d_21 1st cir the substantial compliance doc- trine may be used to forgive minor discrepancies in the taxpayer’s reporting aff’g in part vacating in part and remanding in part 136_tc_294 and 134_tc_182 896_f2d_218 7th cir the substantial compliance doctrine should be interpreted narrowly the substan- tial compliance doctrine is not a substitute for missing entire categories of content rather it is at most a means of accepting a nearly complete effort that has simply fallen short in regard to minor procedural errors or relatively unimportant clerical oversights hendrix v united_states no 09-cv-132 wl at s d ohio date we have declined to apply the substantial compliance doctrine where the taxpayer’s reporting fails to meet substantive requirements set forth in the regula- tions or omits entire categories of required information petitioners’ original ap- praisal and form_8283 suffer from both of these defects those documents omit numerous categories of important information including an accurate description see eg hewitt t c pincite the taxpayer did not substantially comply where he did not supply a qualified_appraisal or an appraisal_summary estate of evenchik v commissioner tcmemo_2013_34 at the tax- payer did not substantially comply where he submitted an appraisal of the wrong property rothman v commissioner tcmemo_2012_218 slip op pincite the taxpayer did not substantially comply where the appraisal valued a property right different from the one petitioners contributed d’arcangelo v commis- sioner tcmemo_1994_572 68_tcm_1223 the taxpayer did not substantially comply where he obtained an appraisal from a nonqualified appraiser see eg estate of evenchik at the taxpayer did not substantially comply where the appraisal omitted an accurate description of the contributed_property the contribution date and the terms of an agreement relating to its disposition lord v commissioner tcmemo_2010_196 100_tcm_201 the taxpayer did not substantially comply where the appraisal omitted the contribution date the appraisal performance date and the fair_market_value as of the contribution date friedman v commissioner tcmemo_2010_45 99_tcm_1175 the taxpayer did not substantially comply where the appraisal omitted inter alia an adequate description of the donated property smith t c m cch pincite the taxpayer did not substantially comply where the appraisal omitted inter alia the contribution date and disclosure of restrictions on use of the property of the contributed_property the salient terms of the agreements among the parties a signature of the donee attesting to receipt of a contribution an explanation of the quid pro quo petitioners received and the date of the contribution because mr dumler’s original appraisal values the fee simple interest in rose hill before and after a hypothetical sale of development rights it does not value the correct asset namely the land preservation easement conveyed to howard county an appraisal of the wrong asset cannot substantially comply with the regulatory reporting requirements because it prevents the commissioner from properly understanding and evaluating the claimed contribution estate of evenchik tcmemo_2013_34 at rothman v commissioner tcmemo_2012_218 slip op pincite these defects lead us to conclude that petitioners do not fall under the protective umbrella of substantial compliance because petitioners’ original form_8283 disclosed the date of the alleged contribution the absence of that information from the appraisal would not stand- ing alone be fatal see zarlengo v commissioner tcmemo_2014_161 at finding that taxpayers substantially complied by disclosing contribution date on appraisal_summary simmons v commissioner tcmemo_2009_208 98_tcm_211 aff’d 646_f3d_6 d c cir same even absent strict or substantial compliance with the qualified_appraisal and reporting requirements a deduction will not be denied if the failure to meet those requirements is due to reasonable_cause and not to willful neglect sec continued b quid pro quo petitioners’ failure to supply a qualified_appraisal and a valid appraisal_summary with their original return constitutes sufficient grounds for dis- allowing their charitable_contribution deductions however assuming arguendo that petitioners had substantially complied with the regulations’ reporting require- ments we would uphold respondent’s disallowance of those deductions on the merits examining the transactions under the standards set forth in 490_us_680 we conclude that petitioners conveyed the easement to howard county as part of a quid pro quo exchange the supreme court in hernandez stated that t he relevant inquiry in determining whether a payment is a ‘contribution or gift’ under sec_170 is whether the transaction in which the payment is involved is structured as a quid pro quo exchange hernandez u s pincite in examining whether a transfer was made with the expectation of a quid pro quo we give most weight to continued f a ii ii the burden of proving reasonable_cause is on the taxpayer rule a given the magnitude of the omissions from the appraisal and form_8283 particularly the failure to disclose the prior sale of their development rights for dollar_figure million petitioners cannot show reasonable_cause see pollard v com- missioner tcmemo_2013_38 at where the return preparer was unaware that the conveyance of a conservation_easement was part of a quid pro quo arrangement the taxpayers could not claim reasonable_cause as a defense the external features of the transaction avoiding imprecise inquiries into taxpayers’ subjective motivations see id pincite 843_f2d_418 10th cir if it is understood that the property will not pass to the charitable recipient unless the taxpayer receives a specific benefit and if the taxpayer cannot garner that benefit unless he makes the required_contribution the transfer does not qualify the taxpayer for a deduction under sec_170 see christiansen f 2d pincite 822_f2d_844 9th cir aff’g 83_tc_575 aff’d sub nom 490_us_680 the external features of the transaction show that petitioners granted an easement to howard county in exchange for the county’s granting them permis- sion to sell their development rights under the alpp petitioners could not trans- fer their development rights to mr warfield until the density sending and recei- ving plats were approved by howard county and an easement was placed on rose hill to restrict future development petitioners would not have conveyed the ease- ment unless they received permission to sell their development rights and they could not legally sell their development rights unless they executed the deed of easement petitioners’ transaction thus bears the classic features of a quid pro quo exchange as defined in hernandez and its progeny see eg 135_tc_471 aff’d 668_f3d_888 7th cir seventeen seventy sherman st llc v commissioner tcmemo_2014_124 pollard v commissioner tcmemo_2013_38 petitioners seek to defend their charitable_contribution on an alternative the- ory namely that they made a bargain sale to howard county they ask that we collapse the various transactions and treat them as having sold their develop- ment rights directly to howard county for dollar_figure million by doing so petitioners supposedly gave up the right to develop rose hill into a residential community with one-acre lots which net of their retained residence would have been worth dollar_figure million according to mr dumler petitioners thus contend that they sold their development rights to howard county for dollar_figure million less than those rights were worth generating a charitable_contribution in that amount we reject petitioners’ invitation to recharacterize their transaction howard county’s zoning regulations specify three distinct methods by which landowners can participate in the alpp donating their development rights to the county sell- ing their development rights to the county or placing an easement on their land as a condition of selling their development rights to someone else petitioners con- sidered the second option during but rejected the county’s offer to pur- chase their development rights for dollar_figure petitioners then embraced the third option placing an easement on rose hill as a condition of selling their development rights to mr warfield for dollar_figure million the three methods specified in the zoning regulations are distinct in legal practical and economic terms having opted for the third method petitioners cannot plausibly contend that they should be deemed to have opted for the second method in any event petitioners’ argument would be unpersuasive even if we were to recharacterize the transaction as they suggest because rose hill had failed at least one percolation test for septic systems there is no support in the record for mr dumler’s assumption that the property could be developed into one-acre lots and even if the property could support lots in addition to petitioners’ resi- dence they would have had to purchase eight additional development rights to ex- ecute that plan they did not establish their ability to do thisdollar_figure the date addendum to mr dumler’s appraisal also appears to suffer from a methodological flaw by selling development rights to mr war- field for dollar_figure million petitioners conveyed to him the right to enjoy the profit from the ultimate sale of the corresponding dwelling units mr dumler conclu- ded that the highest_and_best_use of rose hill would have been as a residential subdivision with dwelling units which he valued at dollar_figure million net of peti- tioners’ retained residence by subtracting dollar_figure million from that value mr dumler assumed that petitioners would enjoy the profit from the ultimate sale of all dwelling units despite the fact that they had conveyed to mr warfield the right to enjoy the profit from the sale of the units corresponding to the development rights he had purchased there is no logical or evidentiary support for this assumption petitioners’ bargain sale theory also lacks support in a more fundamental sense in essence petitioners are contending that they donated to howard county the development potential of rose hill to the extent it exceeded the value of the development rights they sold to mr warfield but petitioners never acquired the eight additional development rights they would have needed instead they executed a contract to sell to mr warfield all the development rights they had petitioners and mr warfield could not close on this contract until an easement was placed on rose hill the effect of which would be to bar any future develop- ment on that property in a practical economic sense therefore rose hill had no further development potential once petitioners had executed their contract with mr warfield as a result there was no excess development potential that peti- tioners could contribute to howard county through a bargain sale petitioners thus could not carry their burden of proving the amount of the charitable contri- bution even if we adopted their bargain sale theory iii gain from the sale of development rights gross_income means all income from whatever source derived including gains derived from dealings in property sec_61 gain from the sale_or_exchange of property must be recognized unless the code provides otherwise sec_1001 sec_1001 defines gain from the sale of property as the excess of the amount_realized over the adjusted_basis of the property sold the amount_realized is the sum of any money received plus the fair_market_value of any property received sec_1001 12_tc_235 aff’d 180_f2d_140 8th cir the parties agree that peti- tioners sold their development rights to mr warfield for dollar_figure in cash and property worth dollar_figure their amount_realized was thus dollar_figure million although petitioners on their tax_return claimed no basis in the devel- opment rights the parties agree that petitioners are entitled to a basis a tax- payer’s basis in property is generally its cost sec_1012 generally where a portion of a larger property is sold the cost of the entire property is equitably apportioned among the several parts 81_tc_619 sec_1_61-6 income_tax regs the parties agree that equitable_apportionment should not be applied here and that petitioners’ basis in their development rights should instead be deter- mined under revrul_77_414 1977_2_cb_299 that ruling considers the sale of development rights pertaining to a parcel of farmland under circumstances resembling those here under the circumstances the ruling concludes it is not possible to allocate the basis in the agricultural property between the development right to be conveyed and the interests to be retained ibid since it is not possible to determine the basis of the development_right the amount received in consideration for the transfer of the development_right should be applied to reduce the taxpayer’s basis in such land id pincite gain is recognized to the extent the amount_realized exceeds the taxpayer’s basis in the entire property see inja land co v commissioner 9_tc_727 acq 1948_1_cb_2 revrul_68_291 1968_1_cb_351 petitioners’ original cost_basis in rose hill was dollar_figure sec_1016 provides that a basis shall be adjusted for expenditures properly chargeable to capital_account we have determined that petitioners made capital improve- ments with a cost of dollar_figure to rose hill during petitioners thus realized on the sale of their development rights a long-term_capital_gain of dollar_figure that is dollar_figure - dollar_figure dollar_figure iv penalties sec_6662 imposes an accuracy-related_penalty if any part of an under- payment of tax required to be shown on a return is due to negligence a substantial_understatement_of_income_tax or a substantial_valuation_misstatement given peti- tioners’ concessions and our findings above the remaining question is whether petitioners are liable for the accuracy-related_penalty with respect to the disallowed charitable_contribution deductions sec_6662 imposes a penalty on any underpayment attribu- table to any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of dollar_figure or of the tax required to be shown on the return sec_6662 under sec_7491 the commis- sioner bears the burden of production with respect to the liability of an individual for any penalty see 116_tc_438 in the notice_of_deficiency respondent determined deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively if the rule computa- tions confirm a substantial_understatement respondent will have carried his burden of production see cooper v commissioner t c __ date sec_6664 generally provides that the accuracy-related_penalty shall not be imposed with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to it the taxpayer bears the burden of proving reason- able cause and good_faith higbee t c pincite reasonable_cause can be shown by good-faith reliance on the advice of a qualified_tax professional sec_1_6664-4 c income_tax regs to justify such reliance t he advice must be based upon all pertinent facts and circumstances id para c i the reliance defense is not available if the taxpayer fails to disclose a fact that he knows or reasonably should know to be relevant to the proper tax treatment of an item ibid mr dumler’s original appraisal did not take into account all pertinent facts and circumstances --chiefly the facts that petitioners had conveyed an easement to howard county as a condition of selling their development rights to mr war- field as a result mr dumler’s original appraisal valued the wrong property and significantly overvalued their charitable_contribution mr hollrah then prepared their return in reliance on mr dumler’s appraisal petitioners knew or reasonably should have known that the sale of their development rights for dollar_figure million was relevant in determining the charitable_contribution_deduction to which they would be entitled because the advice petitioners initially received from their tax advisers failed to take account of critically important facts they do not qualify for the reasonable_cause defense for see pollard v commissioner tcmemo_2013_38 at we accordingly sustain respondent’s imposition of the accuracy-related_penalty with respect to the disallowed charitable_contribution_deduction for dollar_figure tax years and require a closer analysis by the time petitioners filed their and returns claiming the carryover contribution deductions they were in possession of mr dumler’s date addendum which de- scribed the easement and acknowledged the sale of development rights to mr warfield they were in possession of mr hollrah’s opinion letter which opined that they were entitled to claim a reduced charitable_contribution_deduction on the basis of that addendum and they were in possession of a new form_8283 that was signed and dated by howard county we assume without deciding that petitioners had good cause and acted in good_faith with respect to the carryover contribution deductions see sec_6664 however respondent has determined with respect to these deduc- tions the penalty for substantial_valuation_misstatement under sec_6662 in the case of this penalty the reasonable_cause defense is not in judging a taxpayer’s liability for a penalty we assess his good_faith and reasonable reliance as of the date his original return was filed without regard to any amended_return for that year see perrah v commissioner tcmemo_2002_283 84_tcm_547 respondent notes that the complete disallowance of petitioners’ claimed continued available unless two additional conditions are met first the property’s claimed value must be based on a qualified_appraisal made by a qualified_appraiser second the taxpayer besides obtaining such an appraisal must have made a good_faith investigation of the value of the contributed_property sec_6664 sec_6662 provides that a valuation misstatement is substan- tial if the value claimed on the return is percent or more of the amount de- termined to be the correct amount we have found that the value of the conserva- tion easement petitioners donated to howard county had a value of zero or nearly zero because rose hill had no further development potential once petitioners executed their contract with mr warfield rose hill had no excess development potential that petitioners could contribute to howard county in any event the easement was not worth dollar_figure as claimed on petitioners’ and returns nor was it worth dollar_figure the threshold value required to avoid a sub- stantial valuation misstatement continued charitable_contribution deductions arguably gives rise to a gross valuation mis- statement which under sec_6662 would increase the accuracy-related_penalty from to however in the notice_of_deficiency respondent deter- mined only a penalty and he has elected not to amend his answer to assert the larger amount sec_6664 provides that t he term ‘qualified appraisal’ has the meaning given such term by sec_170 sec_170 provides that a qualified_appraisal is an appraisal that is treated for purposes of this paragraph as a qualified_appraisal under regulations prescribed by the secretary as noted earlier an appraisal can be qualified under those regula- tions only if it is received by the donor before the due_date of the return on which a deduction is first claimed with respect to the donated property sec_1_170a-13 income_tax regs in short the term qualified_appraisal has the same meaning in sec_6664 for purposes of avoiding the valuation_misstatement_penalty as it has under sec_170 for purposes of claiming a charitable_contribution_deduction in the first place for both purposes the appraisal must have been re- ceived by the donor before the due_date of the return on which a deduction is first claimed with respect to the donated property sec_1 170a- c iv b income_tax regs petitioners first claimed a deduction with respect to the easement on their original return filed date the appraisal they obtained from mr dumler before that date was not qualified see supra pp the ameliorative steps petitioners took after date may show that they acted in good_faith but those steps did not retroactively convert mr dumler’s original appraisal into a qualified_appraisal because petitioners did not secure a qualified_appraisal within the meaning of sec_170 they are precluded by sec_6664 from relying on the reasonable_cause defense to the substantial_valuation_misstatement penalty we accordingly sustain respondent’s imposition of that penalty for and dollar_figure to reflect the foregoing decision will be entered under rule since petitioners did not obtain a qualified_appraisal as required by sec_6664 we need not decide whether they made a good_faith investiga- tion of the value of the contributed_property as required by sec_6664 if the rule_155_computations do not confirm a substantial_understatement for petitioners are liable for the substantial_valuation_misstatement penalty for that year as well as for and for the reasons discussed in the text
